Citation Nr: 1210927	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO. 09-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the Veteran's income is excessive for the receipt of nonservice-connected pension benefits.  

(The issues of entitlement to service connection for hypertension, coronary artery disease, peripheral vascular disease of the right and left legs, varicose veins of the right and left legs, hemorrhoids, residuals of an abdominal aortic aneurysm, and bilateral hearing loss will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from May 1954 to May 1957.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. Ultimately, the RO in Pittsburgh, Pennsylvania has jurisdiction of the case.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's countable annual family income for a Veteran with a dependent spouse, minus unreimbursed medical expenses, exceeds the maximum annual pension rate (MAPR) for benefits for the February 2007 through February 2008 annualization period.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits for the February 2007 through February 2008 annualization period are not met. 38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.271, 3.272, 3.273 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive of the pension income matter. 

The Merits of the Claim - Pension

The Veteran is seeking an award of nonservice-connected pension benefits. He contends that his medical expenses were not properly considered in calculating countable income. 

Upon review of the evidence, for the February 2007 through February 2008 annualization period, the Veteran's countable family income was in excess of the applicable VA pension rate for pension. Since his income is excessive, the Veteran would not be legally entitled to pension benefits for the February 2007 through February 2008 annualization period. 

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct. Martin v. Brown, 7 Vet. App. 196, 198 (1994). Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register. See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2011). The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations. 38 C.F.R. §§ 3.21, 3.23. The MAPR is revised every December 1st and is applicable for the following 12-month period. The MAPR shall be reduced by the amount of the countable annual income of the Veteran. 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2011). Fractions of dollars will be disregarded in computing annual income. 38 C.F.R. § 3.271 (h). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions. 38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a). Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, nor is the income of a spouse. In fact, the Veteran's annual income includes the annual income of the Veteran, his dependant spouse, and children in the Veteran's custody or to whose support the Veteran is reasonably contributing. 38 C.F.R. § 3.23(d)(4). Such incomes are therefore included as countable income. 

The types of income which are excluded from income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments. 38 C.F.R. § 3.272 (2010). The types of income excludable for VA pension purposes must be deducted in the year in which they occurred. Id. Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

Unreimbursed medical expenses in excess of 5 percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii). In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred. In addition, they must be out-of-pocket expenses, for which the Veteran received no reimbursement, such as through an insurance company. However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated. 38 C.F.R. § 3.271(a)(1). 

For the purpose of determining initial entitlement, or for resuming payments on an award which was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12. 38 C.F.R. § 3.273(a). In essence, the Board subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit. When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount. 38 C.F.R. § 3.273(b)(1). When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began. 38 C.F.R. § 3.273(b)(2). 

As of December 1, 2006, the MAPR for a Veteran with one dependent was $14,313. See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen0106.htm). Five percent of this amount is $715.

As of December 1, 2007, the MAPR for a Veteran with one dependent was $14,643. See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen0107.htm). Five percent of this amount is $732.

The record reveals that the Veteran has the requisite wartime service and is over the age of 65 (he is 75), for purposes of meeting certain basic eligibility criteria for VA pension benefits. However, the primary reason his pension claim was denied by the RO in an April 2007 decision was due to the Veteran's excessive annual family income. See 38 C.F.R. § 3.3(a)(3). Both he and his spouse were in receipt of SSA benefits, as well as state pension benefits, which prevented eligibility for VA pension benefits due to excessive income. Also, his net worth may also be a bar to VA pension benefits.

The Veteran filed his claim for nonservice-connected pension in February 2007. Therefore, the Board must calculate his family income for the initial 12 month annualization period from February 2007 through February 2008. See 38 C.F.R. §§ 3.31, 3.273. In doing so, the Board will consider both the December 1, 2006 and December 1, 2007 MAPRs in determining the Veteran's entitlement to pension. 

For the period from February 2007 through February 2008, with regard to income, the Veteran reported SSA income of $280.00 a month for himself and $127 for his spouse. See February 2007 pension claim. Thus, the Veteran and his spouse's combined SSA income for this 12-month annualization period was $4,884 total  ($407 x 12 months). The Veteran also reported $42,000 in state pension income for this 12-month annualization period ($3,500 x 12 months). 

Consequently, for the 12-month annualization period from February 2007 through February 2008, the Veteran's total annual income was $46,884 total ($42,000 + $4,884) .   

For the period from February 2007 through February 2008, with regard to expenses, the Veteran also reported unreimbursed medical expenses in the form of co-pays for prescriptions as well as the full cost of eye care and glasses. The Veteran stated that otherwise he and his spouse have "full insurance coverage." See February 2007 statement on a VA Form 21-4142.. Only medical expenses that are "unreimbursed" can be deducted if in excess of five percent of the MAPR. 38 C.F.R. § 3.272(g)(1)(iii). 

The Board has considered the Veteran's assertion that allowable medical expenses have not been counted and considered for purposes of reducing countable income. See January 2012 Brief.  However, in the April 2007 pension denial letter, the RO requested that the Veteran provide details for his medical expenses by way of an enclosed Medical Expense Report (VA Form 21-8416) and an Improved Pension Eligibility Verification Report or EVR (VA Form 21-0516-1). The RO explained to the Veteran that he "may still be entitled to pension from the date of this claim if your unreimbursed medical expenses reduce your income below the allowable limit." The May 2009 Statement of the Case (SOC) also advised the Veteran about medical expenses. A June 2008 letter from the RO further explained to the Veteran that pension is an income-based program, in that if a Veteran's income and net worth exceed certain limits, pension is not payable. Despite this clear notice, the Veteran failed to respond and provide any evidence of additional medical expenses that could be deducted from income. The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information. See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).
  
Consequently, for the 12-month annualization period from February 2007 through February 2008, the Veteran's countable family income ($46,884) clearly exceeds the applicable December 1, 2006 MAPR ($14,313) for a Veteran with one dependent. In addition, the Veteran's countable family income ($46,884) would also exceed the applicable December 1, 2007 MAPR ($14,643) for a Veteran with one dependent. Thus, the Veteran was not entitled to VA pension benefits due to excessive income for this time period. His claim for pension benefits was properly denied by the RO at that time.   

The Board is sympathetic to the Veteran's claim and his particular circumstances, including any financial difficulties. But the Veteran's countable family income must be less than the annual pension rate determined by law. The governing criteria are explicit in that regard. VA is bound by the applicable law and regulations as written. 38 U.S.C.A. § 7104(c). Here, for the 12-month annualization period from February 2007 through February 2008, his countable income was in excess of the applicable pension rate for pension. Therefore, the Veteran would not be legally entitled to pension benefits beginning from February 2007 through February 2008. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   



ORDER

Due to excessive income, entitlement to nonservice-connected pension benefits for the February 2007 through February 2008 annualization period is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


